July 14, 1919. The opinion of the Court was delivered by
The issue tried is the legal residence of one A. Morton Hunt, lately dead, testate, at Charleston. The will was offered for probate, at Charleston, but issue was made that *Page 307 
the adjoining county of Dorchester was the residence of the testator, and that the will ought, therefore, to be proved in that county.
The probate Court of Charleston sustained its jurisdiction, and the Circuit Court on appeal affirmed that judgment. And that is the sole issue here.
The testimony warrants a conclusion either way, and in such circumstances the judgment must be affirmed; and it is so ordered. Solomon's case, 74 S.C. 189, 54 S.E. 207.